               Case 4:20-cv-01633 Document 1-5 Filed on 05/08/20 in TXSD Page 1 of 5
a   `'




                                              CAUSE NO. 2020-16229


         HOLMES PROSTHETIC CENTER                                        IN TIIE DISTRICT COURT
         L.L.C.

          Plaintiff

          V.                                                             189th JUDICIAL DISTRICT

          ZURICH AIVIERICAN INSURANCE
          COMPANY AND SEDGWICK
          CLAIMS MANAGEMENT SERVICES,
          INC.

          Defendants                                                     HARRIS COUNTY, TEXAS


                                      PT,AINTiFF'S ORI(TINAI, PF,TITION

         TO THE HONORABLE COURT:

                  HOLMES PROSTHETIC CENTER L.L.C., Plaintiff herein, complains of ZURICH

         AMERICAN INSURANCE COMPANY ("Zurich") AND SEDGWICK CLAIMS

         MANAGEMENT SERVICES, INC. ("Sedgwick"), Defendants herein, and for cause of action

         shows:


                                           1. Selection of Discovery Level

                  Plaintiff affirmatively pleads that it seeks only monetary relief and that discovery should

         be conducted in accordance with a discovery control plan under Tex. R. Civ. P. 190.3.


                                            2. Statement of Relief Sought

                  Plaintiff seeks monetary relief in an amount over $200,000 but less than $1,000,000. The

         damages sought
                    ZD
                        are within the jurisdictional limits of the court.


                                          3. Parties and Service of Citation

                  Plaintiff HOLMES PROSTHETIC CENTER L.L.C. is a Texas limited liability company.


                                                           1
   Case 4:20-cv-01633 Document 1-5 Filed on 05/08/20 in TXSD Page 2 of 5
                                                                                                       r   'IN




       Defendant, SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. is a foreign

corporation with authority to transact business in Texas, and citation may be served on Defendant

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. by serving its registered agent,

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7ci,

Street, Suite 620, Austin, TX 78701-3136.


       Defendant ZURICH AMERICAN INSURANCE COMPANY is an insurance company

with an active license in the State of Texas, and citation iny be served on Defendant ZURICH

AMERICAN INSURANCE COMPANY by serving its agent for service of process

CORPORATION SERVICE COMPANY at 211 E 7tt, Street, Suite 620 Austin, TX 78701-3218.


                                       4. Factual History

       On or about July 17, 2019, Plaintiff's patient, Robert Duron, (the "Insured") presented with

the need for a new, above the knee prothesis. Plaintiff submitted a request to the Insured's

insurance company for the precertification and approval to make and fit the prosthesis for the

Insured. On or about July 26, 2019, Zurich's payor, Sedgwick, provided Plaintiff with the

precertification and approval as a medical necessity for the Insured's prosthesis.


       On or about September 12, 2019, the Insured receive his'prosthesis, and Plaintiff billed

Sedgwick and Zurich for the medical services rendered to their Insured in the amount of

$146,817.93. On or about October 8, 2019, Plaintiff received a denial from Sedgwick witli the

explanation for denial as "payment denied/reduced for absence of precertification/authorization.".

Immediately upon receipt of the denial, Plaintiff contacted Sedgwick's adjuster, Mae Robinson, to

explain that it had in fact obtained the precertification and authorization to move forward with the




                                                 2
    Case 4:20-cv-01633 Document 1-5 Filed on 05/08/20 in TXSD Page 3 of 5




prosthesis. Nevertheless, Ms. Robinson advised Plaintiff that Zurich was not responsible for the

Insured's new prosthesis and that Plaintiff should seek payment directly from the Insured.


       After several additional attempts to discuss the matter with Ms. Robinson and Ms.

Robinson's supervisor, on or about October 29, 2019, Plaintiff resubmitted the bill for

reconsideration on denial. On or about November 20, 2019, Plaintiff again telephoned Sedgwick

and spoke to an individual named Leah, and Leah infonned Plaintiff that the appeal had been

received on November 12, 2019, and that the denial was being upheld. Leali further advised

Plaintiff the appeal was final with no further appeals available.


                                        5. Causes of Action

       A. Misrepresentation


       Plaintiff's specially made and fitted a prosthesis for Defendants' Insured in reliance upon

the precertification and approval of coverage from Defendants. At the time, Defendants kiiowingly

made false representations as to material facts to, or knowingly concealed all or part of material

infonnation from, Plaintiff witli the intent of inducing. Plaintiff to specially make and fit the

prosthesis for Defendants' Insured. The representations were material and Plaintiff would not

have specially made and fitted the prosthesis but for the Defendants certification. The Defendants'

representations were relied on by Plaintiff to Plaintiffls substantial injury and damage.


       B. Negligent Misrepresentation


       Defendants made the precertification representation in the course of their business as the

insurance company for the Insured. Defendants' provided the false information for the guidance

of Plaintiff, specifically whether Plaintiff would be paid for specially making and fitting the

prosthesis for Defendants' Insured and Plaintiff relied on the precertification when it specially


                                                 3
    Case 4:20-cv-01633 Document 1-5 Filed on 05/08/20 in TXSD Page 4 of 5




made and fitted the prosthesis for the Defendants' Insured. Defendants failed to communicate to

the Plaintiff before it specially made and fitted the prosthesis, that it would not pay for the

prosthesis. Defendants negligent misrepresentation proximately caused Plaintiff's injury.


       B. Quantum Meruit


       Plaintiff rendered services by specially making and fitting the prosthesis to the Insured

directly, and as a result of Plaintiff's rendition of the services conferred a benefit on the

Defendants' Insured. The Insured accepted the benefit of Plaintiff's services and Defendants

subsequently refused to pay for the services that Defendants certified were a medical necessity

under the Insured's coverage. The Defendants' Insured will be unjustly enriched if Plaintiff is not

paid for the services it rendered to Defendants' Insured.


       C. Promissory Fstoppel


       Defendants certified the medical necessity of the prosthesis for the Insured. Plaintiff

sought the precertification so that before it specially made and fitted the prosthesis to assure it

would receive payment for the services rendered. Defendants knew or should have foreseen

Plaintiff's reliance on Defendants' certification.      Plaintiff clearly relied on Defendants'

certification to its detriment when it specially made and fitted the prosthesis for Defendants'

Insured for which Defendants' now refuse to pay.


                                        5. Attorneys' Fees

       Plaintiff presented the claim to Defendants on or about September 12, 2019 and again on

or about October 29, 2019. More than 30 days after the date of the demand for payment, payment

for the just amount owed has not been made. As a result of Defendants failure to pay the claim,




                                                 0
    Case 4:20-cv-01633 Document 1-5 Filed on 05/08/20 in TXSD Page 5 of 5




Plaintiff has been required to retain legal counsel to bring this suit. Plaintiff is, therefore, entitled

to recover reasonable attorneys' fees.


        WHEREFORE, Plaintiff requests that the Defendants be cited to appear and answer, and

that on final trial, Plaintiff have:


1. Judgment against the defendant for actual damages in a sum within the jurisdictional limits of
the court, together with prejudgment interest as provided by law.

2. Interest after judgment as provided bylaw.

3. Attorneys' Fees.

4. Costs of suit.

5. Such other and further relief to which the plaintiff may be entitled.


                                                Respectfully subinitted,

                                                MANFRED STERNBERG & ASSOCIATES, P.C.


                                                ~~
                                                  ~7,
                                                Manfred Sternberg
                                                SBN: 19175775
                                                1700 Post Oak Blvd. Suite 600
                                                Houston, TX 77056
                                                Telephone: (713) 622-4300
                                                Facsimile: (713) 622-9899
                                                Emails manfi~~.d4,zs.te.rnb.erg-w-m

                                                COUNSEL FOR PLAINTIFF




                                                   5
